DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks
The Office Action has been made issued in response to amendment filed January 13, 2022. Claims 1-2, 4-18 and  20-22 are pending.  

Allowable Subject Matter
Claims 1-2, 4-18 and  20-22 now renumbered 1-20  are allowed.
The closest prior art of record is Smirnov et al, (NPL titled: Methods for depth-map filtering in view-plus-depth 3D video representation) in view of Foi et al (NPL titled: Anisotropic nonparametric image processing: theory, algorithms and applications) 
 Smirnov discloses a method (methods for depth-map filtering - abstract) comprising: determining a respective local coordinate system for each point of a point cloud (3D coordinates of the scene points -  see section 2.1, [p][003]); determining a respective first adaptive-shape neighborhood for each point of the point cloud based on each respective local coordinate system (anisotropic starshape neighborhood for every point of the image well adapted to the structure of the image – see section 3.1, [p][001]); determining local estimates for points inside each of the adaptive-shape neighborhoods (estimated depth values – see equation 12 of subsection Linear regression depth model Smirnov  does not expressly disclose performing filtering associated with each respective first adaptive-shape neighborhood to obtain a respective second adaptive-shape neighborhood for each point of the point cloud and wherein the determining local estimates includes the second adaptive shape.
 	Foi discloses an anisotropic nonparametric image processing including  performing filtering associated with each respective first adaptive-shape neighborhood to obtain a respective second adaptive-shape neighborhood for each point of the point cloud and wherein the determining local estimates includes the second adaptive shape (see section 4.9-4.9.3 – where multiple iterations are applied to the image data and thus creating  a plurality of neighborhoods).
 	Note the discussion above; the combination of Smirnov  and Foi as a whole does not teach determining a vector normal to a plane associated with at least one of the local estimates; and aggregating the local estimates for each point of the point cloud based on the vector to obtain a denoised point cloud. 
 	The current method improves over the prior art by providing a point cloud denoising method that suppress noise while preserving sharp features. Further, the point cloud denoising method mitigate positional errors (e.g., which can be regarded as noise) contained in three-dimensional (3D) point clouds. The method also provide stable and accurate point cloud denoising performance, with preservation of sharp features comparable to or exceeding conventional methods with moderate to strong noise, while being local and computationally inexpensive.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRAE S ALLISON whose telephone number is 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDRAE S ALLISON/Primary Examiner, Art Unit 2663                                                                                                                                                                                                        March 3, 2022